Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with making threats and attempting to assault an inmate after a confidential informant revealed that petitioner threatened to stab him if he did not stab another inmate. Following a tier III disciplinary *864hearing, petitioner was found guilty as charged, and that determination was affirmed upon administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report and the hearing testimony provide substantial evidence to support the determination of guilt (see Matter of Witkowski v Goord, 45 AD3d 1068, 1069 [2007]; Matter of Lewis v Goord, 43 AD3d 1259 [2007]). The contrary testimony of petitioner and his witnesses created a credibility issue for the Hearing Officer to resolve (see Matter of Smith v Goord, 45 AD3d 1119 [2007]; Matter of Griffin v Goord, 43 AD3d 591, 591 [2007]). Contrary to petitioner’s contention, the Hearing Officer was not required to conduct an in camera assessment of the confidential informant’s credibility inasmuch as he was able to assess it when the informant testified at the hearing (see Matter of Hines v Goord, 29 AD3d 1204, 1205 [2006]; see also Matter of Vallade v Goord, 11 AD3d 786, 787 [2004]).
To the extent that they were preserved, petitioner’s remaining contentions have been reviewed and determined to be without merit.
Peters, J.P, Spain, Rose, Lahtinen and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.